                  Case 2:17-bk-21970-VZ                Doc 46 Filed 11/20/18 Entered 11/20/18 15:48:36            Desc
                                                        Main Document    Page 1 of 13


                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   rreynolds@bwslaw.com
                           Rafael R. Garcia-Salgado, Bar No. 283230
                       3   rgarcia@bwslaw.com
                           1851 East First Street
                       4   Suite 1550
                           Santa Ana, CA 92705-4067
                       5   Telephone: 949.863.3363
                           Facsimile: 949.863.3350
                       6
                           Attorneys for Creditor
                       7   TRINITY FINANCIAL SERVICES, LLC

                       8                                  UNITED STATES BANKRUPTCY COURT
                       9                                      CENTRAL DISTRICT OF CALIFORNIA
                   10                                              LOS ANGELES DIVISION
                   11

                   12      In re,                                            Case No. 2:17-bk-21970-VZ

                   13      CARLOS GALVAN MARTINEZ,                           Chapter Number: 13

                   14                               Debtor,                  SECURED CREDITOR TRINITY
                                                                             FINANCIAL SERVICES, LLC’S
                   15                                                        AMENDED MOTION TO DISMISS
                                                                             CHAPTER 13 BANKRUPTCY CASE
                   16
                                                                             Date:        January 7, 2018
                   17                                                        Time:        10:30 a.m.
                                                                             Dept:        1368
                   18

                   19

                   20               TO THE HONORABLE VINCENT P. ZURZOLO; THE DEBTOR; ALL

                   21      INTERESTED PARTIES; AND THEIR COUNSEL OF RECORD:

                   22               CREDITOR TRINITY FINANCIAL SERVICES, LLC hereby moves (the “Motion”)

                   23      this Court to dismiss the above-titled Chapter 13 bankruptcy case pursuant to 11 U.S.C. §

                   24      1307(c).

                   25                                                 INTRODUCTION

                   26               Creditor Trinity Financial Services, LLC (“Trinity”) hereby moves (the “Motion”) this

                   27      Court for dismissal of this case for “cause” pursuant to 11 U.S.C. § 1307(c)(1) and (4) based on

                   28      the Debtor’s failure to propose a confirmable plan, as well as the Debtor’s failure and inability to
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4831-2455-4362 v1                                    AMENDED MOTION TO DISMISS CHAPTER 13
                                                                           -1-
  ATTO RNEY S AT LAW       06836-0097                                                BANKRUPTCY CASE
     SANTA A NA
                  Case 2:17-bk-21970-VZ              Doc 46 Filed 11/20/18 Entered 11/20/18 15:48:36              Desc
                                                      Main Document    Page 2 of 13


                       1   make post-petition payments to Trinity. This Motion is brought in accordance with Federal Rules

                       2   of Bankruptcy Procedure 9013 and 9014. In support of this motion, Trinity requests that the

                       3   Court take judicial notice of its own records in this case pursuant to Fed. R. Evid. 201, made

                       4   applicable to bankruptcy proceedings by Fed. R. Bankr. P. 9017.

                       5                                        STATEMENT OF FACTS

                       6            1.       The Debtor filed a voluntary Chapter 13 bankruptcy petition with this Court on or

                       7   about September 29, 2017 (the “Petition Date”), initiating the instant case identified as Case

                       8   Number 2:17-bk-21970-VZ.

                       9            2.       On October 2, 2017, the Debtor filed his initial Chapter 13 plan [Docket No. 13].

                   10               3.       On November 14, 2017, the Debtor filed an Amended Chapter 13 plan [Docket

                   11      No. 17].

                   12               4.       On November 16, 2017, the Chapter 13 Trustee, Nancy Curry, filed her Objection

                   13      to Confirmation of Chapter 13 Plan [Docket No. 20]. The Trustee objected to the Debtor’s

                   14      income, Debtor’s Schedules I and D, and Form 122C-1. The Trustee also stated that “[t]he Plan

                   15      is infeasible because scheduled income and expenses result in less than what is required to fund

                   16      the Plan.” The Trustee also objected to the Debtor’s failure to provide payment advices and other

                   17      supporting documents.

                   18               5.       On December 8, 2017, the Debtor filed his Amended Chapter 13 Plan [Docket No.

                   19      25] (the “Plan”).

                   20               6.       On December 20, 2017, the Debtor filed his Notice of Hearing on his motion to

                   21      avoid Trinity’s lien [Docket No. 28].

                   22               7.       On January 10, 2018, the Court entered its Order Denying Debtor’s Motion to

                   23      Avoid Junior Lien on Principal Residence [Docket No. 33].

                   24               8.       On October 1, 2018, Plaintiff filed his Complaint to Avoid Junior Lien on

                   25      Principal Residence (“Complaint”) and was assigned Adversary Case No. 2:18-bk-01009-VZ.

                   26               9.       On January 16, 2018 the Court’s Summons was issued to Trinity.

                   27               10.      On February 13, 2018, Trinity filed its Claim No. 2-1 on account of its secured

                   28      claim for $108,767.05, including $51,404.64 in prepetition arrearages.
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4831-2455-4362 v1                                    AMENDED MOTION TO DISMISS CHAPTER 13
                                                                             -2-
  ATTO RNEY S AT LAW       06836-0097                                                BANKRUPTCY CASE
     SANTA A NA
                  Case 2:17-bk-21970-VZ              Doc 46 Filed 11/20/18 Entered 11/20/18 15:48:36                Desc
                                                      Main Document    Page 3 of 13


                       1            11.      On March 6, 2018, Plaintiff filed his Summons Service executed on Trinity

                       2   Financial Services, LLC [Adversary Docket No. 12].

                       3            12.      On March 20, 2018, Trinity filed its Answer to Debtor’s Complaint to Avoid

                       4   Junior Lien on Principal Residence [Adversary Docket No. 14].

                       5            13.      On March 20, 2018, Trinity filed its Declaration re: Appraiser in Support of

                       6   Answer to Debtor’s Complaint to Avoid Junior Lien on Principal Residence [Adversary Docket

                       7   No. 14].

                       8            14.      On March 21, 2018, Plaintiff filed his Status Report [Adversary Docket No. 16].

                       9            15.      On March 21, 2018, Trinity filed its Status Report [Adversary Docket No. 17].

                   10               16.      On May 30, 2018, Plaintiff filed his Status Report [Adversary Docket No. 18].

                   11               17.      On June 14, 2018, Trinity filed its Status Report [Adversary Docket No. 21].

                   12               18.      On October 1, 2018, Trinity filed the Joint Stipulation to use of Third Party

                   13      Appraiser and to Extend Discovery Deadline, Written Expert Reports Deadline and Supporting

                   14      Declarations Deadline from October 1, 2018 to October 31, 2018 [Adversary Docket No. 23].

                   15               19.      On October 2, 2018, Trinity filed its Notice of Lodgment of Order Granting Joint

                   16      Stipulation to use of Third Party Appraiser and to Extend Discovery Deadline, Written Expert

                   17      Reports Deadline and Supporting Declarations Deadline from October 1, 2018 to October 31,

                   18      2018 [Adversary Docket No. 24].

                   19               20.      On October 4, 2018, the Court entered its Order Granting Stipulation to use of

                   20      Third Party Appraiser and to Extend Discovery Deadline, Written Expert Reports Deadline and

                   21      Supporting Declarations Deadline from October 1, 2018 to October 31, 2018 [Adversary Docket

                   22      No. 25].

                   23               21.      On November 2, 2018, Trinity filed the parties’ jointly selected appraiser’s

                   24      Declaration re: Direct Testimony of Third-Party Appraiser Re: Complaint to Avoid Junior Lien

                   25      On Principal Residence [11 USC Section 506(d)] [Adversary Docket No. 27].

                   26               22.      On October 1, 2018, Trinity filed the Stipulation Resolving Adversary Proceeding

                   27      and for Entry of Judgment [Adversary Docket No. 29] (the “Stipulation”).

                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4831-2455-4362 v1                                     AMENDED MOTION TO DISMISS CHAPTER 13
                                                                             -3-
  ATTO RNEY S AT LAW       06836-0097                                                 BANKRUPTCY CASE
     SANTA A NA
                  Case 2:17-bk-21970-VZ              Doc 46 Filed 11/20/18 Entered 11/20/18 15:48:36                 Desc
                                                      Main Document    Page 4 of 13


                       1            23.      On November 14, 2018, Trinity filed the Notice of Lodgment of Order Approving

                       2   Stipulation Resolving Adversary Proceeding and for Entry of Judgment [Adversary Docket No.

                       3   30].

                       4            24.      In the Stipulation, the Debtor and Trinity agreed that the value of the Debtor’s

                       5   principal residence was $834,982.01 as of the confirmation hearing date in this case. The parties

                       6   also agreed Trinity’s Claim No. 2-1 was to be treated as a secured claim.

                       7                                                ARGUMENT

                       8            A.       The Case Should Be Dismissed for the Debtor’s Failure to Prosecute

                       9            26.      Upon Trinity’s information and belief, the unresolved points raised in the pending

                   10      objection by the Chapter 13 trustee prevent confirmation of the Plan.

                   11               27.      As pointed out by the Trustee in November 2017, the Debtor’s proposed plan was

                   12      infeasible at that time because the Debtor only had a “$177/mo” net income when his plan

                   13      required payments of “$235/mo” [Docket No. 20].

                   14               28.      In the Stipulation, the Debtor agreed that Trinity’s claim would be treated as a

                   15      secured claim in his Chapter 13 plan. However, the Plan fails to provide for Trinity’s secured

                   16      claim. The Debtor has not filed a new plan addressing secured claims as required.

                   17               25.      This case has been pending since September 29, 2017. Insufficient overall

                   18      progress has been made toward confirming a plan in this case. In light of the outstanding

                   19      impediments to confirmation, creditors and the trustee are uncertain as to when, or whether, any

                   20      plan in this case will ever be confirmable.

                   21               26.      This lack of progress in accomplishing plan confirmation constitutes unreasonable

                   22      delay that is prejudicial to creditors, because creditors are not receiving payments and/or cannot

                   23      exercise their state court remedies to collect their debts while the debtor enjoys the benefit of

                   24      bankruptcy protection in this case.

                   25               27.      Section 1307(c) of the Bankruptcy Code authorizes Trinity to bring a motion to

                   26      dismiss a chapter 13 case for “cause” if it is in the best interests of the creditors and the estate.

                   27      The Court can consider any “cause,” including but not limited to the enumerated grounds in

                   28      subsection (c). Section 1307(c)(1) permits dismissal for “unreasonable delay by the debtor that is
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4831-2455-4362 v1                                     AMENDED MOTION TO DISMISS CHAPTER 13
                                                                             -4-
  ATTO RNEY S AT LAW       06836-0097                                                 BANKRUPTCY CASE
     SANTA A NA
                  Case 2:17-bk-21970-VZ              Doc 46 Filed 11/20/18 Entered 11/20/18 15:48:36                 Desc
                                                      Main Document    Page 5 of 13


                       1   prejudicial to creditors.” 11 U. S.C. § 1307(c)(1). Section 1307(c) also lists “(4) failure to

                       2   commence making timely payments” as additional grounds for dismissal of a case.

                       3            28.      A debtor filing a chapter 13 case assumes responsibility for taking reasonable steps

                       4   to move the case towards timely confirmation of a chapter 13 plan. In re Jackson, 2007 WL

                       5   1188202, at *7 (Bankr. E.D. Pa. Apr. 18, 2007). Chapter 13 debtors simply do not have an

                       6   unlimited amount of time to accomplish plan confirmation. In re Tran, 2006 WL 6811015, at *7

                       7   (B.A.P. 9th Cir. Aug. 8, 2006). Prompt plan confirmation is important because creditors’ rights

                       8   are constrained by the automatic stay as soon as the petition is filed. As a result, courts have

                       9   dismissed cases based on debtor inaction. See Jackson, 2007 WL 1188202 at *7 (dismissing case

                   10      at seven months because debtor was no closer to confirmation than the day the case was filed).

                   11               29.      This case has been pending for over 13 months with little to no progress. The

                   12      Debtor has failed to propose a confirmable plan. Despite the Chapter 13 Trustee’s objection to

                   13      the Plan, the Debtor has made no effort to address creditors’ claims with a feasible proposal for

                   14      reorganization. Nor has the Debtor filed a third amended plan to properly provide for Trinity’s

                   15      secured claim.

                   16               30.      In light of the passage of time and the failure of the Debtor to prosecute a

                   17      confirmable plan, the Court should dismiss this case pursuant to Sections 1307(c)(1) and (4).

                   18               B.       The Case Should Be Dismissed due to Plan Infeasibility

                   19               31.      The Debtor’s first lien, Ocwen, filed Proof of Claim No. 1-1 in the amount of

                   20      $703,017.60 on February 5, 2018.

                   21               32.      Trinity’s second lien is on file as Proof of Claim No. 2-1 in the amount of

                   22      $108,767.05, including $51,404.64 in pre-petition arrearages.

                   23               33.      The Debtor and Trinity stipulated to employ the value of appraiser Michael Turner

                   24      as the value of the subject property in this case [Main Case Docket No. 38; Adversary Docket No.

                   25      23]. Mr. Turner’s appraisal for the subject property determined a value of $815,000 as of the

                   26      parties’ effective date of October 5, 2018. Mr. Turner’s appraisal further reflects a value of

                   27      $834,982.01 as of the confirmation hearing date of March 11, 2019 [Docket No. 27]. Because

                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4831-2455-4362 v1                                     AMENDED MOTION TO DISMISS CHAPTER 13
                                                                              -5-
  ATTO RNEY S AT LAW       06836-0097                                                 BANKRUPTCY CASE
     SANTA A NA
                  Case 2:17-bk-21970-VZ              Doc 46 Filed 11/20/18 Entered 11/20/18 15:48:36                  Desc
                                                      Main Document    Page 6 of 13


                       1   this value is higher than the amount of the Debtor’s first lien, Trinity’s lien is at least partially

                       2   secured, indicating that Trinity’s lien cannot be stripped.

                       3              34.    11 U.S.C. § 1325(a)(5)(B)(ii) requires a debtor’s Chapter 13 plan to distribute at

                       4   least the allowed amount of a creditor’s secured claim. See 11 U.S.C. § 1325(a)(5)(B)(ii).

                       5   Furthermore, the requirement that a debtor provide for the full value of a creditor’s secured claim

                       6   is mandatory for plan confirmation. See Barnes v. Barnes (In re Barnes), 32 F. 3d 405, 407 (9th

                       7   Cir. 1994); see also In re Lucas, 3 B.R. 252, 253 (Bankr. S.D. Cal. 1980) (“In order to confirm

                       8   any Chapter 13 Plan, the court must be satisfied . . . that the plan meets all the requirements of §

                       9   1325(a).”). The burden lies with the debtor in demonstrating compliance with section 1325(a).

                   10      Chinichian v. Campolongo (In re Chinichian), 784 F. 2d 1440 (9th Cir. 1986).

                   11                 35.    Section 1322(b)(2) states that a Chapter 13 plan may “modify the rights of holders

                   12      of secured claims, other than a claim secured only by a security interest in real property that is the

                   13      debtor’s principal residence.” Trinity’s claim is secured by the Debtor’s principal residence.

                   14      Thus, the plan may not modify Trinity’s secured claim. See Nobelman v. Am. Sav. Bank, 508

                   15      U.S. 324, 329, 113 S. Ct. 2106, 2110, 124 L. Ed. 2d 228 (1993) (determination that bank’s claim

                   16      is partially secured “does not necessarily mean that the ‘rights’ the bank enjoys as a mortgagee,

                   17      which are protected by § 1322(b)(2), are limited by the valuation of its secured claim.”).

                   18                 36.    Trinity’s filed proof of claim lists $51,404.64 in prepetition arrears. Spread over

                   19      the repayment term of thirty six months as proposed in the Plan, the Debtor would have to pay

                   20      $1,427.91 a month in prepetition arrears to pay Trinity’s prepetition arrears in full. Even spread

                   21      over the maximum permissible length of a Chapter 13 Plan—sixty months—the Debtor’s plan

                   22      would still have to pay $856.75 a month in prepetition arrears to pay Trinity’s prepetition arrears

                   23      in full.

                   24                 37.    The Debtor would also have to pay the variable monthly payments for Trinity’s

                   25      claim on a go-forward basis in order to confirm a plan. Trinity’s proof of claim indicates these

                   26      payments were $424.24 at the time of case commencement.

                   27                 38.    The Debtor’s latest Schedule J [Docket No. 19] indicates the Debtor has only

                   28      $235.00 in net income to fund the Plan. The Debtor’s scheduled expenses exclude any payments
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4831-2455-4362 v1                                     AMENDED MOTION TO DISMISS CHAPTER 13
                                                                             -6-
  ATTO RNEY S AT LAW       06836-0097                                                 BANKRUPTCY CASE
     SANTA A NA
                  Case 2:17-bk-21970-VZ              Doc 46 Filed 11/20/18 Entered 11/20/18 15:48:36                Desc
                                                      Main Document    Page 7 of 13


                       1   on Trinity’s second lien, so the Debtor’s net income is clearly insufficient to address Trinity’s

                       2   secured claim. Based on his scheduled income and expenses, the Debtor could pay neither the

                       3   prepetition arrears payment for Trinity’s claim, nor the maintenance payment.

                       4            39.      As the Debtor is unable to provide for the cure of Trinity’s pre-petition and post-

                       5   petition arrears based on his net income, any proposed plan violates Section 1322(b)(5). Any

                       6   plan would also fail to satisfy 11 U.S.C. § 1325(a)(5)(B)(ii) due to failing to treat Trinity’s

                       7   secured claim.

                       8            40.      In light of the above, as the Debtor cannot propose a confirmable plan, this case

                       9   must be dismissed.

                   10               C.       The Debtor’s Inability to Make Secured Debt Payments Is Cause for
                                             Dismissal
                   11

                   12               41.      The Debtor has failed to make timely payments to his secured creditor Trinity.

                   13      The Debtor’s complete lack of payments to Trinity under the Plan is a separate and independent

                   14      cause for dismissal of this case, based on 11 U.S.C. § 1307(c)(4). In re Seymour, No. 16-BK-

                   15      27693-RSB, 2017 WL 5196703, at *5 (B.A.P. 9th Cir. Nov. 9, 2017) (citing In re Mallory, 444

                   16      B.R. 553, 558 (S.D. Tex. 2011) (affirming dismissal of a case for short plan payments) (citation

                   17      omitted).

                   18               42.      The Plan entirely fails to treat Trinity’s secured claim [Docket No. 25]. Trinity’s

                   19      Proof of Claim No. 2-1, secured by the Debtor’s residence, reflects the total outstanding balance

                   20      of $108,767.05, as well as a pre-petition arrearage claim of $51,404.64. See CCR, Claim No. 2-1.

                   21      However, the Debtor has made neither the arrearage payments on Trinity’s lien, nor his regular

                   22      monthly payments to Trinity in the amount of $424.24 every month. In fact, the Debtor has not

                   23      made any post-petition payments to Trinity at all since the commencement of this case in

                   24      September 29, 2017. See contemporaneously filed Declaration of Don A. Madden, III. As

                   25      reflected by the declaration of Trinity’s president, the Debtor is severely in default on his post-

                   26      petition payments to Trinity for its second lien. Therefore, the Court should dismiss this case due

                   27      to the Debtor’s failure to make payments on his creditors’ secured claims.

                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4831-2455-4362 v1                                     AMENDED MOTION TO DISMISS CHAPTER 13
                                                                             -7-
  ATTO RNEY S AT LAW       06836-0097                                                 BANKRUPTCY CASE
     SANTA A NA
                  Case 2:17-bk-21970-VZ             Doc 46 Filed 11/20/18 Entered 11/20/18 15:48:36          Desc
                                                     Main Document    Page 8 of 13


                       1                                            CONCLUSION

                       2            WHEREFORE, Trinity respectfully requests that the Court grant its Motion and dismiss

                       3   this case for cause pursuant to 11 U.S.C. § 1307(c)(1) and (4).

                       4

                       5    Dated:           November 15, 2018                Respectfully submitted,
                       6                                                      BURKE, WILLIAMS & SORENSEN, LLP
                       7

                       8
                                                                              By:
                       9                                                        Richard J. Reynolds
                                                                                Rafael R. Garcia-Salgado
                   10                                                           Attorneys for Creditor
                                                                                TRINITY FINANCIAL SERVICES, LLC
                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4831-2455-4362 v1                                  AMENDED MOTION TO DISMISS CHAPTER 13
                                                                          -8-
  ATTO RNEY S AT LAW       06836-0097                                              BANKRUPTCY CASE
     SANTA A NA
                  Case 2:17-bk-21970-VZ           Doc 46 Filed 11/20/18 Entered 11/20/18 15:48:36                Desc
                                                   Main Document    Page 9 of 13


                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   E-mail: rreynolds@bwslaw.com
                           Rafael R. Garcia-Salgado, Bar No. 283230
                       3   E-mail: rgarcia@bwslaw.com
                           1851 East First Street
                       4   Suite 1550
                           Santa Ana, CA 92705-4067
                       5   Telephone: 949.863.3363
                           Facsimile: 949.863.3350
                       6
                           Attorneys for Creditor
                       7   TRINITY FINANCIAL SERVICES, LLC

                       8                             UNITED STATES BANKRUPTCY COURT
                       9                                CENTRAL DISTRICT OF CALIFORNIA
                   10                                         LOS ANGELES DIVISION
                   11
                   12      In re,                                            Case No. 2:17-bk-21970-VZ

                   13      CARLOS GALVAN MARTINEZ,                           Chapter Number: 13

                   14                         Debtor,                        DECLARATION OF DON A. MADDEN, III
                                                                             IN SUPPORT OF SECURED CREDITOR
                   15                                                        TRINITY FINANCIAL SERVICES, LLC’S
                                                                             MOTION TO DISMISS CHAPTER 13
                   16                                                        BANKRUPTCY CASE

                   17
                   18

                   19

                   20
                   21      I, DON A. MADDEN, III, declare as follows:

                   22               1.    The following are facts known to me, and I have first-hand knowledge of the

                   23      same, or are matters of which the Court may take judicial notice. If called as a witness, I could

                   24      and would competently testify thereto under oath. I am the President of Movant TRINITY

                   25      FINANCIAL SERVICES, LLC (“Trinity”), and I am authorized to make this Declaration. This

                   26      Declaration is provided in support of Trinity’s Motion to Dismiss Chapter 13 Bankruptcy Case

                   27      (the “Motion”) filed contemporaneously herewith.

                   28               2.    Trinity is a Wyoming Limited Liability Company active in good standing in
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                DECLARATION IN SUPPORT OF MOTION TO
                                                                           -1-
  ATTO RNEY S AT LAW                                                               DSIMISS CHAPTER 13 BANKRUPTCY CASE
     SANTA A NA
                  Case 2:17-bk-21970-VZ           Doc 46 Filed 11/20/18 Entered 11/20/18 15:48:36                 Desc
                                                  Main Document    Page 10 of 13


                       1   Wyoming since February 25, 2014. Trinity has been active and in good standing in California

                       2   since February 11, 2015.

                       3          3.      Because of my training, management, and work experience at Trinity, I am

                       4   personally familiar with Trinity’s policies, procedures, and practices concerning the purchase of

                       5   second trust deeds and notes, the servicing of those loans, engaging in loss mitigation of those

                       6   loans before starting foreclosure proceedings, and performing foreclosures on second deeds of

                       7   trust in default. I am also personally familiar with the types or kinds of records prepared by

                       8   Trinity or its agents in the regular course of purchasing second trust deeds and notes, servicing of

                       9   those loans, engaging in loss mitigation of those loans before starting foreclosure proceedings,

                   10      and performing foreclosures on second deeds of trust in default. I am also personally familiar

                   11      with how those records are prepared, and the information and methods of preparation of those

                   12      records. Therefore, I act as Custodian of Records for Trinity. The exhibits attached to Trinity’s

                   13      Proof of Claim No. 2-1 that are taken from the business records of Trinity were made at or near

                   14      the time of filing by or from information transmitted by someone with knowledge, the records

                   15      are kept in the course of regularly conducted activity of Trinity’s business, and keeping such

                   16      records is and was a regular practice of Trinity.

                   17             4.      Trinity is the holder of the promissory note between Debtor Carlos Galvan

                   18      Martinez, as borrower (the “Debtor”), and National City Bank, as the original lender, dated

                   19      August 6, 2007 (the “Note”), having purchased it.

                   20             5.      Trinity has physical possession of the original Note.

                   21             6.      Trinity is the holder of a second priority Deed of Trust (the “Deed of Trust”)

                   22      securing the Note and encumbering the real property located at 4628 and 4628 ½ St. Elmo Dr.,

                   23      Los Angeles, CA 90019 (the “Property”). The legal description for the Property is set forth in

                   24      the Deed of Trust. The Deed of Trust was recorded against the Property on August 14, 2007, as

                   25      Document No. 20071903303 in the official records of the Los Angeles County Recorder. The

                   26      Court is requested to take judicial notice of this document pursuant to Fed. R. Evid. 201.

                   27             7.      I have many years of experience working in the lending industry in California and

                   28      elsewhere within the United States. I have extensive experience with the documentation process
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                DECLARATION IN SUPPORT OF MOTION TO
                                                                           -2-
  ATTO RNEY S AT LAW                                                               DSIMISS CHAPTER 13 BANKRUPTCY CASE
     SANTA A NA
Case 2:17-bk-21970-VZ   Doc 46 Filed 11/20/18 Entered 11/20/18 15:48:36   Desc
                        Main Document    Page 11 of 13
                  Case 2:17-bk-21970-VZ             Doc 46 Filed 11/20/18 Entered 11/20/18 15:48:36              Desc
                                                    Main Document    Page 12 of 13


                       1                            PROOF OF SERVICE OF DOCUMENT
                       2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                           business address is: 1851 East First Street, Suite 1550, Santa Ana, CA 92705-4067
                       3

                       4   A true and correct copy of the foregoing document entitled (specify):
                           AMENDED MOTION TO DISMISS CHAPTER 13 BANKRUPTCY CASE AND
                       5   DECLARATION IN SUPPORT OF MOTION TO DISMISS CHAPTER 13
                           BANKRUPTCY CASE
                       6   will be served or was served (a) on the judge in chambers in the form and manner required by
                           LBR 5005-2(d); and (b) in the manner stated below:
                       7
                           1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                       8   Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                           court via NEF and hyperlink to the document. On (date) 11/20/18, I checked the CM/ECF docket
                       9   for this bankruptcy case or adversary proceeding and determined that the following persons are
                           on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                   10      below:
                           •        Nancy K Curry (TR) TrusteeECFMail@gmail.com
                   11      •        Sean C Ferry sferry@ecf.courtdrive.com, bkyecf@rasflaw.com
                           •        Rafael R Garcia-Salgado rgarcia@bwslaw.com, bantle@bwslaw.com,rjr-
                   12      nef@bwslaw.com,jgomez@bwslaw.com
                           •        Raymond Perez rperezlaw.ela@gmail.com
                   13      •        Richard J Reynolds rreynolds@bwslaw.com,
                           psoeffner@bwslaw.com,tmims@bwslaw.com,rjr-nef@bwslaw.com;fcabezas@bwslaw.com
                   14      •        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                                                              Service information continued
                   15                                                                     on attached page
                   16      2. SERVED BY UNITED STATES MAIL:
                           On (date) 11/20/18, I served the following persons and/or entities at the last known addresses in
                   17      this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
                           sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
                   18      Listing the judge here constitutes a declaration that mailing to the judge will be completed no
                           later than 24 hours after the document is filed.
                   19
                           Debtor:                                           Judge:
                   20      Carlos Galvan Martinez                            Honorable Vincent P. Zurzolo
                           4628 1/2 St. Elmo Dr                              United States Bankruptcy Court
                   21      Los Angeles, CA 90019                             Central District of California
                                                                             Edward R. Roybal Federal Building and
                   22                                                        Courthouse
                                                                             255 E. Temple Street, Suite 1360
                   23                                                        Los Angeles, CA 90012
                   24                                                                           Service information continued
                                                                                            on attached page
                   25
                           ///
                   26
                           ///
                   27
                           ///
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4831-2455-4362 v1                                  AMENDED MOTION TO DISMISS CHAPTER 13
                                                                           -9-
  ATTO RNEY S AT LAW       06836-0097                                              BANKRUPTCY CASE
     SANTA A NA
                  Case 2:17-bk-21970-VZ               Doc 46 Filed 11/20/18 Entered 11/20/18 15:48:36             Desc
                                                      Main Document    Page 13 of 13


                       1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                           TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                       2   F.R.Civ.P. 5 and/or controlling LBR, on (date)          , I served the following persons and/or
                           entities by personal delivery, overnight mail service, or (for those who consented in writing to
                       3   such service method), by facsimile transmission and/or email as follows. Listing the judge here
                           constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                       4   completed no later than 24 hours after the document is filed.
                                                                                                  Service information continued
                       5                                                                      on attached page
                       6   I declare under penalty of perjury under the laws of the United States that the foregoing is true
                           and correct.
                       7

                       8   11/20/18                 Bernadette C. Antle
                       9    Date                       Printed Name                                Signature

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4831-2455-4362 v1                                  AMENDED MOTION TO DISMISS CHAPTER 13
                                                                          - 10 -
  ATTO RNEY S AT LAW       06836-0097                                              BANKRUPTCY CASE
     SANTA A NA
